943 So.2d 250 (2006)
John TAGGART, Appellant,
v.
Gary MORGAN and Prima Capital Growth Fund, LLC, Appellees.
No. 3D05-1593.
District Court of Appeal of Florida, Third District.
November 8, 2006.
Gary Barcus, Pembroke Pines, for appellant.
Richard Lee Ruben, Miami, for appellees.
Before RAMIREZ, WELLS, and SUAREZ, JJ.
SUAREZ, J.
John Taggart ("Taggart") appeals the trial court's denial of his motion for summary judgment. We dismiss this appeal for lack of jurisdiction.
The plaintiff below, Taggart, and defendants, Gary Morgan ("Morgan") and Prima Capital Growth Fund ("Prima Capital"), filed cross-motions for summary judgment. The trial court denied both motions without prejudice. Taggart argues that the trial court's denial of his motion should be reversed because Morgan and Prima Capital failed to file affidavits in opposition to his summary judgment motion. Morgan and Prima Capital assert that this appeal should be dismissed because it is taken from an unappealable non-final order.
The rules of appellate procedure do not permit interlocutory appeals of non-final orders denying motions for summary judgment. Fla. R.App. P. 9.130(a)(3). Taggart fails to explain how any exception applies in the instant case. Accordingly, this appeal is dismissed for lack of jurisdiction. See Mathews v. Urezzio, 788 So.2d 1133 (Fla. 5th DCA 2001); Vermette v. Ludwig, 707 So.2d 742 (Fla. 2d DCA 1997); Aetna Cas. & Sur. v. Meyer, 385 So.2d 10 (Fla. 3d DCA 1980).
Appeal dismissed.